Citation Nr: 0709655	
Decision Date: 04/03/07    Archive Date: 04/16/07

DOCKET NO.  03-27 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for Charcot-Marie-Tooth 
syndrome (claimed as exposure to extremely cold weather).


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The appellant served on active duty from January 1941 to June 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which, inter alia, denied service 
connection for Charcot-Marie-Tooth syndrome (CMT).  

In October 2005, the veteran testified before the undersigned 
Veterans Law Judge at the RO (Travel Board hearing); a copy 
of the transcript has been associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  The AOJ will notify the appellant if further action is 
required.


REMAND

This case must be remanded to comply with VA's duty to notify 
and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2006); 38 C.F.R. § 3.159 (2006).  

Service records reflect that the veteran served on active 
duty on a ship as a cook in the Navy, and was swept over 
board and suffered hypothermia and lacerations to his torso 
and legs.  In his Travel Board hearing, the veteran contended 
that his hypothermia aggravated, or triggered, his CMT, and 
that it should be service-connected on that basis.  It 
appears that the veteran has not been advised of what 
information or evidence is needed to establish service 
connection for a preexisting disorder.  In Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004), the Federal Circuit 
Court found that, when no preexisting condition is noted upon 
entry into service, the veteran is presumed to have been 
sound upon entry and then the burden falls on the government 
to rebut the presumption of soundness.  The Federal Circuit 
Court held, in Wagner, that the correct standard for 
rebutting the presumption of soundness under 38 U.S.C.A. § 
1111 (West 2002) requires that VA shows by clear and 
unmistakable evidence that (1) the veteran's disability 
existed prior to service and (2) that the preexisting 
disability was not aggravated during service.  The veteran 
should be given proper notice of what information and 
evidence needs to be submitted to warrant service connection 
of a preexisting disability, and any supplemental statement 
of the case should include a discussion of the ramifications 
of VAOPGCPREC 3-2003 and the holding in Wagner when 
considering whether service connection is warranted for the 
veteran's CMT.

The duty to assist includes obtaining medical records and 
providing a VA medical opinion when necessary for an adequate 
determination.  See Duenas v. Principi, 18 Vet. App. 512 
(2004).  

It appears from the record that the veteran is receiving 
ongoing treatment for his CMT.  His primary care physician 
submitted a letter stating that the veteran had problems with 
walking and utilizes braces and a cane to help him ambulate.  
In the interest of fulfilling VA's duty to assist, the AOJ 
should attempt to obtain any medical records reflecting 
treatment for his CMT.
 
The claims file contains a December 2002 VA examination 
report which reflects the examiner's opinion that the 
veteran's CMT, which was diagnosed in 1987, was hereditary 
and not known to be due to exposure to hypothermia.  The 
examiner did not offer an opinion as to whether the veteran's 
CMT was aggravated by his in-service hypothermia.  The record 
also contains a June 2002 VA medical record reflecting the 
examiner's opinion that his neurological problems (CMT) were 
due to prolonged submersion in freezing water.  In addition, 
an August 2005 medical examination report from a private 
physician reflects his opinion that, while hypothermia does 
not cause a hereditary polyneuropathy, it can certainly 
exacerbate the symptoms.  Finally the record contains several 
opinions of experts on CMT who have not examined the veteran, 
but based on his reported history, have suggested that the 
hypothermia he suffered in service exacerbated the symptoms 
of his CMT.  After receipt of the requested medical records, 
the veteran should be afforded a VA examination to ascertain 
the etiology of this CMT and whether it was aggravated by the 
veteran's in-service incident which resulted in hypothermia, 
in accordance with the holding in Wagner, supra.
 
Accordingly, the case is REMANDED for the following action:

1.  The AOJ must review the entire file 
and ensure that all notice obligations 
have been satisfied in accordance with 
38 U.S.C.A. § 5103(a) and 38 U.S.C.A. § 
5103A (West 2002 & Supp. 2006) and 
38 C.F.R. § 3.159 (2006), as well as 
VAOPGCPREC 7-2004.  In particular, the 
AOJ must send the appellant a corrective 
notice that explains the information or 
evidence needed to establish service 
connection for a preexisting condition 
claimed as being aggravated by active 
service.  The claims file must include 
documentation that the AOJ has complied 
with VA's duties to notify and assist a 
claimant.

2.  The AOJ should ask the veteran to 
identify all health care providers that 
have treated him for his CMT.  The AOJ 
should attempt to obtain records from 
each health care provider he identifies 
that might have available records.  If 
records are unavailable, please have the 
provider so indicate.  

3.  After completion of 1 and 2 above, 
the veteran should be scheduled for a VA 
neurological examination, by an 
appropriate specialist, in order to 
ascertain the nature, extent, and 
etiology of his CMT.  This remand, the 
claims file and treatment records must be 
made available to, and be reviewed by, 
the examiner in connection with the 
examination, and the examiner should so 
indicate in the examination report.  All 
special studies or tests deemed necessary 
by the examiner are to be accomplished. 

The examiner should furnish an opinion 
with supporting rationale, as to (1) 
whether it is at least as likely as not 
(50 percent or more probability) that the 
veteran's CMT began during active service 
or was etiologically related to the 
veteran's period of active duty, (2) 
whether it is at least as likely as not 
(50 percent or more probability) that the 
veteran's CMT pre-existed active duty 
(with an explanation) and, if so, was 
aggravated (worsened) by active duty, (3) 
if aggravation is found, whether the 
aggravation constitutes an increase 
beyond the natural progression of the 
illness, and (4) any currently manifested 
signs of this disorder.  

If the etiology of the diagnosed disorder 
is attributed to multiple factors/events, 
the examiner should specify which 
symptoms/diagnoses are related to which 
factors/events.  The examiner should 
clearly outline the rationale and discuss 
the medical principles involved for any 
opinion expressed.  If the requested 
medical opinion cannot be given, the 
examiner should state the reason why.
 
4.  After completion of 1 through 3 
above, the AOJ should readjudicate the 
appellant's claim to include 
consideration of the decision reached in 
Wagner, supra.  If any determination 
remains unfavorable to the appellant, he 
and his representative should be provided 
with a supplemental statement of the case 
and be afforded an opportunity to respond 
before the case is returned to the Board 
for further review.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claim.  No action by 
the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of his 
claim.  38 C.F.R. § 3.655 (2006).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



